      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 1 of 54




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

AFH HOLDING & ADVISORY, LLC,                )
AMIR HESHMATPOUR, STEVE                     )
RICHARDS, AND DR. BESSIE (CHIA)             )
SOO,                                        )
                                            )
       Plaintiffs,                          )
                                            )
       V.
                                            )
                                            )
BRUCE STOEVER, an individual,
                                            )   CIVIL ACTION NO. 1:18-CV-11612-ADB
JOHN BOOTH, an individual,
                                            )
DONALD R. HANKEY, SR., an
                                            )
individual, BRET HANKEY, an
                                            )
individual, JAMES DELSHAD, an
                                            )   FIRST AMENDED CLASS ACTION
individual, and THE
                                            )   COMPLAINT
MUSCULOSKELETAL
                                            )
TRANSPLANT FOUNDATION, INC.,                    FILING ORDERED JANUARY 4, 2019
                                            )
a District Of Columbia corporation, and
                                            )
HANKEY CAPITAL LLC, a California
                                            )
limited liability company,
                                            )
       Defendants,                          )
                                            )
BONE BIOLOGICS CORPORATION, a               )
Delaware corporation,                       )
                                            )
       Nominal Defendant.                   )
                                            )



       Plaintiffs AFH Holding & Advisory, LLC ("AFH"), Amir Heshmatpour, Steve Richards,

and Dr. Bessie (Chia ) Soo, ( collectively, "Plaintiffs"), stockholders of Bone Biologics

Corporation (hereinafter "BBC" or the "Company"), by and through their attorneys, allege as

follows upon information and belief, except where stated as to personal knowledge:

                       NATURE AND SUMMARY OF THE ACTION

       I.      This is a class action brought by Plaintiffs on behalf of themselves and a Class of

public holders of common stock of BBC (the "Class," defined below at ilil 51-52), against BBC's
          Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 2 of 54




Board of Directors (the "BBC Board" or the "Board"), every member of the Board, 1 The

Musculoskeletal Transplant Foundation, Inc. ("MTF"), Hankey Capital LLC ("HC"), and BBC

itself.

           2.   Plaintiffs, on behalf of themselves and the Class, seek damages and injunctive

relief from Defendants, arising out of Defendants' multiple willful and/or other serious breaches

of their fiduciary duties and violations of federal and state securities laws, as set forth herein.

           3.   This action concerns the wrongful, unfair and oppressive conduct of the Board

and controlling stockholders of BBC in connection with a grossly unfair, inadequate and fatally

flawed (in terms of both price and process) change of control transaction (the "Transaction") in

June of 2018, in which Don Hankey and the Hankey Stockholders took control of the Company.

As a result of the Transaction, the Hankey Stockholders' interest in the Company skyrocketed

from a pre-Transaction stake of about 19% to a post-Transaction eighty-plus percentage stake.

As another consequence of the Transaction, Plaintiffs and the Class suffered material harm,

severe dilution and loss of value of their BBC investments ..

          4.    The Defendants unfairly foisted the Transaction upon the Plaintiffs and the Class

against their will and without adequate notice.        Class members were forced to accept grossly

inadequate value in the place of their prior BBC investments as the result of a fundamentally

unfair and inadequate sale "process" involving, among other things, secret and predetermined

deal negotiations and stockholder votes.

          5.    This "process" was really the equivalent of a kabuki-dance wrought by material

conflicts of interest and numerous other flaws which are ultimately fatal to its legitimacy and



1 The current members of the BBC Board include: Don R. Hankey, Sr. ("Don Hankey"), his son Bret
Hankey, Stephen LaNeve ("LaNeve"), and John Booth ("Booth"). Stroever, LaNeve and Booth are
designees of MTF. MTF, Strocvcr, LaNeve and Booth, may be collectively referred to herein as the


                                                   2
Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 3 of 54
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 4 of 54




the UC Regents, exclusive worldwide license to NELL- I technology from UCLA for domestic

and international spinal fusion, osteoporosis treatment and trauma treatment. Separately, these

are all multi-billion dollar markets at present, and each is projected to grow significantly in the

next five to seven years.

       9.      In sum, handled correctly, NELL-I (and, in turn, BBC) have tremendous value

value which is in the process of coming to fruition. Defendants themselves have repeatedly

recognized this, even up until the present, and despite their enabling the Hankey Stockholders to

obtain an overwhelming majority stake in BBC at a steep discount via the June 2018

Transaction.

       10.      Prior to the Transaction, Defendant MTF was BBC's largest stockholder (at

approximately 35%) and a controlling stockholder.        MTF has been BBC's largest funder,

invested about $12 million through 2018, and installing its designees in numerous executive

management positions and Board seats (including both the pre-Transaction CEO and "the

Chairman positions). At the time of the Transaction, MTF held majority control of BBC's Board

(three of five directors, Stroever, LaNeve and Booth) and dominated BBC's management

(designees holding positions of CEO, COO and CFO).

       11.     MTF (both alone and in conjunction with Hankey and the Hankey Stockholders,

including BBC director Bret Hankey, who voted in favor of the Transaction) therefore controlled

and dominated the business and operational affairs of BBC.

       12.     On June 12, 2018, BBC filed a Form 8-K filed with the U.S. Securities and

Exchange Commission ("SEC") (the "June 12, 2018 8-K") disclosing for the first time that BBC

and HC had entered into a Securities Purchase Agreement ("Purchase Agreement") on June 11,

2018. Under the Purchase Agreement, HC was to buy up to 3,869,979 shares of BBC common




                                                4
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 5 of 54




stock at a purchase price of $1.00 per share, and up to $2 million in a conve1iible secured Note. The

June 12, 2018 8-K further disclosed, for the first time, that the closing of the Purchase

Agreement was "conditioned on the completion of a reverse split of a ratio of 1 for IO of the

Company's outstanding common shares" (the "Reverse Split").              In effect, the Transaction

enabled Hankey to obtain an overwhelming majority and controlling interest in BBC for

approximately $5 million, a small fraction of its tme worth.

       13.     However, the June 12, 2018 8-K gave no indication at all that the Reverse Split,

including both the Board vote and the majority stockholder vote thereon, had already taken place

four days ago, on June 8, 2018. Thus, unbeknownst to Plaintiffs or the Class, by June 12, 2018,

the Reverse Split "condition" to the Purchase Agreement was already afait accompli.

       14.     Both the Preliminary and the Final Schedule 14Cs (the latter filed with the SEC

on June 25, 2018) represented that the Defendants, as holders of a majority controlling interest in

the Company's equity, need not provide BBC's other minority non-controlling stockholders (i.e.,

Plaintiffs and the Class) with prior notice of, or an opportunity to participate in or object to, the

Reverse Split or the Transaction. Hiding behind this technicality, Defendants thus failed to

provide proper prior notice to the Class that the decisions and votes critical to the Transaction

were taking place.

       15.     On July 19, 2018 the Company filed a Report on Form 8-K with the SEC,

disclosing for the first time that "effective July 16, 2018, the Company and [HC] had entered into

an amendment to the Securities Purchase Agreement dated as of June 11, 2018 providing for a

$2 million credit facility from HC to the Company in lieu of the earlier announced $2 million

loan, and announcing the issuance of shares to HC pursuant to the Purchase Agreement. The




                                                 5
       Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 6 of 54




July 19, 2018 Form 8-K announced for the first time that Don Hankey "acquired control of the

Company," and would immediately become a director and the Chairman of the Board of BBC.

        16.     The Board members who reportedly voted in favor of the Transaction were Brett

Hankey (designated to the Board by HC), and Stroever, LaNeve and Booth (all designated to the

Board by MTF).

        17.     The Company's SEC filings in connection with the Transaction were materially

false and misleading and contained a number of false and misleading statements and omissions,

as detailed below at   ,r,r and elsewhere herein.
        18.     For instance, The June 25, 2018 Schedule l 4C represented that the Reverse Split

"affect[ed] all of [BBC's] common stockholders uniformly ...."3 This was materially false and

misleading because it failed to explain that as a result of the re-pricing of the prior convertible

notes issued to HC, combined with the Purchase Agreement and additional note, Don Hankey

and HC, the Hankey Stockholders, would increase their percentage ownership of the Company

enormously, to a staggering stake of over eighty percent 80% of BBC, thereby obtaining control

and simultaneously severely diluting the other minority stockholders' (i.e., the Class).

        19.     This claim that all of the stockholders would be treated or affected "uniformly"

was a particularly egregious misrepresentation in light of the overall Transaction and all of its

parts, including the Reverse Split. This self-serving statement simply is not borne out by the

circumstances or the actual results and disparate and inordinately negative impact of the

Transaction on the minority BBC stockholders in the Class.

        20.     MTF has also relied on this fiction as well to attempt to excuse its own conduct

herein, but this argument vis-a-vis MTF is at best only superficially appealing. In truth, MTF


3
  https://www.sec.gov/Archives/edgar/data/1419554/000149315218009146/defl4c.htm (at p. 5) (last
visited January 10, 2019). The June 12, 2018 Preliminary Schedule l4C made this representation as well.


                                                    6
       Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 7 of 54




secured tremendous potential benefits from the Transaction that were and are not available to

Plaintiffs or the Class.

        21.     MTF owns and controls a product called DBX®, a proprietary form of

demineralized bone matrix (DBM), that can essentially function as a "companion product" to

NELL-1. Generally, DBM is the most popular form of what is purported to be osteoinductive

bone, which is used primarily as a "graft extender." MTF's DBX® is one of a range of DBM

products currently approved by the Food and Drug Administration ("FDA") for clinical use.

        22.     MTF stands to gain tremendous benefits from the use of NELL-I and DBX® in

combination, as what it has termed a "fusion devicc."4 MTF recently observed that "[t]he global

orthobiologics market is valued at approximately $3 billion in 2016 and growing at mid-single

digit growth rates," and stated its belief that "[w]hile the product is initially targeted at the spine

fusion market, .. .the NELL-1/DBX fusion device's unique set of characteristics including target

specific mechanism of action, efficacy, safety, and affordability position the product well for

application in a variety of procedures," including in the market for "non-union" trauma treatment

("[t]he NELL-1/DBX fusion device is expected to perform as effectively as high-priced growth

factors in this market"), and the "hip & knee reconstruction" market ("a substantial opportunity

for the NELL-1/DBX fusion device.").

       23.      Historically, MTF was BBC's single largest provider of funding, having invested

approximately $12 million into BBC by 2017, hence its status as a BBC controlling stockholder

prior to the Transaction. However, upon information and belief, MTF's investment in BBC had

become significantly larger than its typical investment in biotech startups. Thus MTF's


4
  A NELL-1/DBX® combined product would fall within a category of"combination products" that would
be regulated by the FDA. See https://www.fda.gov/Regulatoryinformation/ Guidances/ucm12204 7.htm
("Combination Products Guidance Documents") (last visited January 9, 2019).



                                                  7
          Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 8 of 54




willingness to provide further funding to BBC was reaching, indeed had already reached, its

end.5



                                                                                             Emphasis




          •
added) .




           25.



                                                                   BBC's website also describes MTF as

its "Strategic Partner" and states that "[w]e anticipate that MTF, with its proven ISO 901

manufacturing and packaging of FDA approved osteogenic carriers, will significantly accelerate

the clinical development cycle of NELL-I related products," a category obviously including

DBX®.6

          26.       Because MTF had already surpassed its investment limits with respect to BBC,

MTF was eager, if not desperate, for another large and friendly, investor (and a more malleable

one, given a lack of expertise or experience investing in that particular space) to take over as the

lead financier of BBC and NELL-I; Hankey and his affiliates provided the solution to this

5
  Upon information and belief, MTF often makes investments in promising biotech startup companies, but
its funding commitment on average is more typically in the range of approximately $2 million to $3
million. MTF substantially exceeded this amount with its investments in BBC.
6
    http://bonebiologics.com/about/strategic-partners/ (last visited January 10, 2019)



                                                       8
       Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 9 of 54




problem for MTF, as well as the critical safeguard MTF needed going forward for the renewed

life and increased profit potential that BBC/NELL-I meant for DBX®.

        27.     In conversations just before the Transaction was commenced in June of 2018,

Defendant Stroever directly admitted in face-to-face conversations with Plaintiff Heshmatpour

that MTF was not particularly concerned with maximizing its direct equity investment in BBC,

as long as the renewed potential for DBX® offered by NELL- I and BBC was ensured protection

going forward. Accordingly, the dilution of its direct equity interest in BBC was of minimal

concern to MTF; far more important was securing additional funding for BBC from a malleable

investor to protect the "DBX - NELL 1 Connection."

        28.     Defendants failed to provide even the most basic procedural protections for the

Class in connection with the Transaction. Defendants refused to establish a special committee of

independent directors to actually negotiate with Hankey and vet the terms of the Transaction.

Defendants refused to require a "majority of the minority" independent stockholder vote

provision to ensure that the Class's interests were protected in this heavily conflicted change-of­

control Transaction.

        29.     Defendants also refused to obtain an independent fairness opinion or retain an

outside financial advisor to opine that the Transaction was fair from a financial perspective to the

minority, non-controlling stockholders such as Plaintiffs and the rest of the Class. Shockingly,

one individual Defendant even suggested outright that an outside fairness opinion would be

unnecessary and useless, because whatever amount Don Hankey was willing to offer must ipso

facto be fair and reflect fair value.




                                                 9
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 10 of 54




        30.     Defendants also allowed Bret Hankey (Don Hankey's son, with ties to HC) to

vote in favor of the Transaction, despite his obvious material conflicts, instead of requiring him

to abstain from voting or even erecting a firewall between him and the Transaction.

        31.     In sum, the Transaction was the culmination of a corrupt conspiracy and improper

self-dealing by BBC's controlling stockholders, Defendants MTF and Hankey (and their

respective affiliates). Each achieved their respective goals by ramming through the Transaction

and diluting and damaging the Class members' interests in doing so.            Hankey obtained a

controlling equity interest in BBC and the accompanying substantial increased upside potential,

and MTF received the assurance of the renewed/increased profit potential of DBX® gomg

forward. Therefore, both derived substantial benefits not enjoyed by the Company's other,

minority and non-controlling stockholders (i.e., the Class).

       32.     As controlling stockholders of the Company, MTF and Hankey (and his affiliates)

owed fiduciary duties to the Company's other, minority stockholders (including Plaintiffs and

other Class members) not to use their controlling positions and influence to wrongfully benefit

themselves or others at the expense of the Company or its other minority stockholders.

       33.     Because MTF and Hankey and his affiliates stood on both sides of the

Transaction and set it in motion, allowing it to proceed and forcing and ensuring its approval and

consummation, the Defendants bear the burden of proving the entire fairness of the Transaction,

including all aspects of its negotiation, structure, price and process.

       34.     For these and other reasons, as set forth herein, Defendants have violated their

fiduciary duties of loyalty, good faith, fair dealing, candor, and due care (and/or aided and

abetted those fiduciary breaches). Accordingly, Plaintiffs seek relief for their harm in the fom1

of injunctive relief and/or money damages as a result of the violations of law alleged herein.




                                                  10
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 11 of 54




                                 JURISDICTION AND VENUE

        35.     This Court has jurisdiction over the Defendants pursuant to 28 U.S.C. § 1331

because the claims asserted herein arise under§ 14(a) of the Securities Exchange Act of 1934

("Exchange Act") and Securities and Exchange Commission ("SEC") Regulation 14 c-6

promulgated thereunder. The Court has exclusive jurisdiction under§ 27 of the Exchange Act,

15 U.S.C.§ 78aa. The Court also has supplemental jurisdiction under 28 U.S.C.§ 1367 over

Plaintiffs' state law claims.

        36.     This Court has personal jurisdiction over Defendants because, among other

things, BBC maintains and/or maintained principal executive offices in the State of

Massachusetts, and because BBC and/or the other Defendants transact and/or transacted business

within Massachusetts, and the wrongful conduct alleged herein took place within Massachusetts.

The exercise of jurisdiction by this Court is permissible under traditional notions of fair play and

substantial justice.

        37.     Venue is proper herein pursuant to 28 U.S.C.§ 139l(b)(2) because, among other

things, a significant portion of events from which the claims arose took place in this district.

                                          THE PARTIES

        38.     Plaintiff AFH Holding & Advisory LLC is a Delaware limited liability company,

and a minority stockholder of BBC.

        39.     Plaintiff Amir Heshmatpour is an individual minority stockholder of BBC. Amir

Heshmatpour is the controlling party of Plaintiff AFH. Mr. Heshmatpour is a member of the

Board of Advisors for the UCLA Anderson School of Management's Price Center for

Entrepreneurship and Innovation.

        40.     Plaintiff Steve Richards 1s an individual minority stockholder of BBC.             Mr.

Richards is the founder and CEO of Endurance Media and was previously the President of Silver


                                                 11
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 12 of 54




Pictures from 2005 to 2017. Mr. Richards is a member of the Board of Advisors for the UCLA

Anderson School of Management's Price Center for Entrepreneurship and Innovation.

        41.     Plaintiff Dr. Bessie (Chia) Soo is an individual minority stockholder of BBC. Dr.

Soo is a Professor in the UCLA Department of Orthopedics and a Professor and Vice Chair for

Research in the UCLA Division of Plastic and Reconstructive Surgery. She graduated from

UCLA magna cum laude with an undergraduate degree in biology, and from UCLA and a

medical in 1993 with election to Alpha Omega Alpha, the prestigious national medical honor

society. Dr. Soo was certified by the American Board of Plastic Surgery in 2005 and made a

Fellow of the American College of Surgeons in 2007. Dr. Soo is one of the world's foremost

experts on the NELL- I protein, and has authored over 100 peer-reviewed publications on

musculoskeletal regeneration, cutaneous repair, and translational applications of stem cells. Dr.

Soo has invented over sixteen (16) patents in the area of regenerative medicine, and is an expert

on large and small translational animal models for device, combination product, and drug

development.7 Dr. Soo was one of the founders of BBC and served as a member of BBC's

Board of Directors from 2014 to April 2017. Dr. Soo and Dr. Kang Ting, another of BBC's

founders, are married.

        42.     Defendant BBC is a Delaware corporation with principal executive offices at 2

Burlington Woods Drive, Suite 100, Burlington, Massachusetts 01803.

        43.     Defendant Bruce Stroever ("Stroever") is a director of BBC and one of MTF's

designees on the BBC Board. Stroever served as the Chief Executive Officer of BBC until June

28, 2018, and also served as the Chairman of BBC's Board from 2012 through mid-2018.

7
  Dr. Soo is also a standing member of the prestigious Musculoskclctal Tissue Engineering Study Section
at the National Institutes of Health (NIH) and she continues to be and has been a principal investigator on
numerous awards funded by the NIH, the Department of Defense (DOD), the California Institute of
Regenerative Medicine (CIRM), and most recently, the Center for Advancement of Science in Space
(CASIS, which is the sole manager of the International Space Station U.S. National Laboratory).


                                                    12
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 13 of 54




Stroever was until very recently a longstanding executive of MTF, joining MTF in 1988,

becoming MTF's President in 1992 and its CEO in 1996, and retiring in mid-2018 from both

positions.

        44.     Defendant John Booth ("Booth") is a director of BBC and a designee of MTF.

        45.     Defendant Stephen LaNeve ("LaNeve") is a director of BBC and a designee of

MTF.

       46.      Defendant James Delshad ("Delshad") is a former director of BBC.

        47.     Defendant Don. R. Hankey, Sr. ("Don Hankey") is a director and the Chairman

of the Board of BBC. Pursuant to the terms of the Transaction, Don Hankey, in addition to

becoming the Company's controlling stockholder, was immediately elevated to Chairman of the

Board (replacing Stroever). 8 According to BBC's filings with the SEC, Don Hankey "is a non­

independent board member." Don Hankey is the CEO/Chairman, of the Hankey Group of

Companies (hereinafter the "Hankey Group"), has been the manager of Hankey Capital, LLC,

since its formation in 2002. Don Hankey serves as the CEO of both the Hankey Group of

Companies and the Hankey Investment Company, LP, and serves as Chairman of all Hankey

Investment-controlled entities. 9

       48.      Defendant Hankey Capital LLC ("HC") is a California limited liability

corporation with principal executive offices at 4751 Wilshire Blvd, Suite 110, Los Angeles,

California 90010. Notably, BBC's filings with the SEC describe Don Hankey as "[t]he President


8
 http://compliance-sec.com/secfilings/company/bonebiologics/link files/2018/07-19-20 l 8/Form 8-K(07-
l 9-2018)BoneBiologics,Corp/Form8-K.pdf (at p. 2)
9
  The Hankey Group reportedly comprises seven primary operating entities companies with over $9.5
billion in assets, encompassing the following industry sectors" automotive (Midway Auto Group; North
Hollywood Toyota), automotive finance (WestLake Financial Services; HFC Acceptance, LLC),
insurance (Knight Insurance Group), real estate (Hankey Investment Company), and technology
(Now.com).


                                                 13
     Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 14 of 54




of HC" and states that he is "a non-independent board member and a significant shareholder."

HC is advertised as a private direct lender originating secured bridge financing in the range of

two million to over 100 million dollars, as well as structured financing solutions (including

Debtor-in-Possession financing). Cunently, HC claims over $850 million in loans on its balance

sheet.     HC is owned by the Hankey Investment Company, which reportedly owns over 1.5

million square feet of commercial property or urban development land in Southern California

with an aggregate current value of over $1 billion. Both HC and Hankey Investment

Company are under the umbrella of the Hankey Group of Companies, of which Don Hankey is

Chairman.

         49.    Defendant Bret Hankey ("Bret Hankey") is a director of BBC and the son of Don

Hankey. Since 2000, B. Hankey has served in various executive roles within the Hankey Group

currently serves as its President, and as a director of all Hankey Group operating companies.

         50.    Defendant MTF is a District of Columbia corporation with principal executive

offices at 125 May Street, Suite 300, Edison, New Jersey 08837.

                                  CLASS ACTION ALLEGATIONS

         51.     Plaintiffs bring this action on behalf of themselves and as a class action under

Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure on behalf of themselves and all

other persons and entities who owned or controlled BBC common stock at the time of the

Transaction, and were diluted by the Transaction or any portion or element thereof, and damaged

thereby.

         52.    Excluded from the Class are: (I) Defendants; (2) members of the immediate

families of the Defendants; (3) the subsidiaries and affiliates of Defendants; (4) any person or

entity who is a partner, executive officer, director or controlling person of one of the Defendants,




                                                 14
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 15 of 54




or any of its subsidiaries or affiliates; (5) any entity in which any Defendant has a controlling

interest; ( 6) Defendants' liability insurance carriers, and any affiliates or subsidiaries thereof; and

(7) the legal representatives, heirs, successors and assigns of any such excluded party. The

members of the Class are so numerous that joinder of all members is impracticable. As of May

1, 2018, BBC reportedly had approximately 44 million shares of common stock issued and

outstanding.

          53.   Plaintiffs will fairly and adequately protect the interests of the members of the

Class and have retained counsel competent and experienced in class and securities litigation.

Plaintiffs have no interests that are adverse or antagonistic to the Class.

          54.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Because the damages suffered by individual members of the

Class may be relatively small, the expense and burden of individual litigation make it

impracticable for Class members individually to seek redress for the wrongful conduct alleged

herein.

          55.   Common questions of law and fact exist as to all members of the Class, and

predominate over any questions affecting solely individual members of the Class. Questions of

law and fact common to the Class are, among others:

               (a)     Whether the federal securities laws were violated by Defendants' conduct
as alleged herein;

              (b)    Whether BBC's Schedule 14C filings and other filings with the SEC, and
the documents incorporated therein, contained material misstatements or omitted to state material
information;

               (c)      whether the Individual Defendants breached their fiduciary duties to the
Class by entering into the Transaction, which is materially unfair to the Class members;

                 (d)    whether the Transaction or any element thereof is unfair to the Class, in
that the effect of the Transaction was the material dilution and diminution of the value of Class



                                                  15
         Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 16 of 54




members' investments in BBC so that it does not reflect the fair value or proper proportions of
those investments under the circumstances;

              (e)    whether any of the entity Defendants aided and abetted any of the other
Defendants' breaches of fiduciary duties; and

              (f)    whether the Class is entitled to injunctive relief and/or damages as a result
of the wrongful conduct committed by Defendants; and if so, the proper measure of such relief
and/or damages.

           56.     To the extent Defendants take further steps to effectuate or perpetuate the

Transaction, preliminary and/or final injunctive relief on behalf of the Class as a whole will be

appropriate because Defendants have acted, or refused to act, on grounds generally

applicable and causing injury to the Class.

                                         STATEMENT OF FACTS

Background of BBC and Ncll-1

           57.     BBC is a Burlington, Massachusetts- based biotech startup corporation focused on

developing and marketing orthobiologic products with NELL- I, described as its "proprietary

platform technology," a valuable flagship product that is on the verge of prospering.

           58.      BBC was founded in 2004 by Plaintiff Dr. Soo, Dr. Kang Ting, and Dr. Wu.

According to BBC's website, MTF has historically been BBC's "major shareholder and primary

funder ..." 10 According to BBC's filings with the SEC, it was incorporated in Delaware on

October 18, 2007 under the name AFH Acquisition X, Inc.

           59.     BBC's stated "goal" is to "offer patients superior safety with uncompromising

efficacy relative to existing technologies." BBC advertises its "lead product" as

                   a NELL-1 based bone graft substitute for spine fusion, targeting the
                   rapidly growing orthobiologics market....NELL-1 provides specific
                   targeted regulation over bone regeneration in the presence of targeted
                   osteogenic cells, as both demonstrated in the lab and through the use

10
     http://boncbiologics.com/invcstor-relations/ (last visited January 9, 2019)



                                                       16
         Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 17 of 54




                   of animal testing, unlike any other current therapy. It has been shown
                   not to form bone when applied to non-osteogenic cells such as
                   myoblasts (a type of embryonic progenitor cell that differentiates to
                   give rise to muscle cells) nor does it induce adipogenesis (the
                   formation of fat that can occur within the bone matrix often exhibited
                   as cysts) that results in weaker bone.

                   MISSION

                   Our mission is to utilize the power of NELL-I to improve clinical
                   outcomes and reduce total health care delivery costs associated with
                   spinal fusion. Bone Biologics is focused on bone repair and
                   regeneration applications and is committed to exploring additional
                   applications of the NELL- I technology to enhance bone regeneration
                   and repair in areas where the current options provide suboptimal
                      ·
                   patient outcomes. II

           60.     NELL-I is a powerful specific bone and cartilage reformation product, which

provides regulation over skeletal tissue formation and stem cell differentiation during bone

regeneration.




           61.     NELL-I is the subject of fifteen (15) issued patents owned by UC Regents, with

more than 175 claims, 12 covering molecular structure/composition, manufacturing process

(NELL-I protein expressed in mammalian & other systems), and "field of use" (use for

promoting bone growth).             As mentioned above, BBC holds exclusive licenses through

agreements with the UCLA TDG on behalf of UC Regents for the rights to develop and

commercialize NELL- I for spinal fusion applications. UCLA TDG and the Company received


11
     http://bonebiologics.com/about/ (last visited January 9, 2019).
12
     http://boncbiologics.com/wp-contcnt/uploads/20 l 8/08/BBLG-Invcstor-Prcscntation August-2018.pdf
(last visited January 9, 2019).



                                                       17
         Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 18 of 54




guidance from the FDA that NELL-1/DBX® will be classified as a combination product with a

"device lead."

           62.     Following the completion of several key milestones, in 2016 BBC expanded its

"Field of Use" definition beyond just spinal fusion within the NELL-I license agreement with

UCLA TDG; consistent with that expansion, in June 2016 BBC entered into an option agreement

for an exclusive license agreement with UCLA TDG for the worldwide application of the NELL­

I protein for both osteoporosis and trauma treatment.

          63.      The spinal fusion market, estimated globally at almost $6 billion in 2015, 1 3 1s

projected to grow to $9 billion by 2023 14 and $11 billion by 2025 . 15 When BBC announced in

2016 that it had signed the option with UCLA to exclusively license NELL-I in the global

osteoporosis treatment market, that market was estimated at over $6 billion globally and

projected to grow to $11 billion by 2025.16 The trauma treatment market was valued at $8

billion in 2015 and is projected to reach almost $16 billion by 2025. 17

          64.      The tremendous value of BBC, as reflected in the significant potential of NELL-I,

is in the process of coming to fruition. Given NELL-I's growing reputation and success, it is not

surprising that Defendant Hankey and his affiliates rushed to force through the Transaction so

13
     https://www.alliedmarketresearch.com/spinal-fusion-devices-market (last visited January 9, 2019).
14
   https://www .gl obaldata.eom/spinal-fusion-market-approach-9-bi11 ion-2023-teehnology-improves-says­
globaldata/ (last visited January 9, 2019).
15
     https://theglobalhealthnews.com/spinal-fusion-dcvices-market-rising-steaclily-at-4-(J5-cagr-between-
2017-and-2025/ (last visited January 9, 2019).
16
    https://www.busincsswire.com/news/home/201 6 0614005367/en/Bone-Biologics-Announees-Signing­
Option-Licensc-Rcvolutionary (last visited January 9, 2019).
17
         http://bonebiologics.eom/2017/08/bone-biologics-aclds-osteoporosis-and-traurna-indications-to-its­
portfo Iio/ (last visited January 9, 2019) ; https://www.grandviewresearch.com/press-relcase/global-traurna
-extremities-market ; http://bonebiologics.com/2017/08/bone-biologics-adds-osteoporosis-and-trauma­
indications-to-its-portfolio/ (January 9, 2019).



                                                     18
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 19 of 54




that he could obtain a controlling stake in BBC earlier this year, before seizing such a windfall

"on the cheap" became no longer be possible.

        65.    An October 31, 2018 report in The Wall Street Journal stated that "[b]iotech

companies have raised $5.56 billion in initial public offerings so far this year, placing 2018 on

track to be one of the industry's best-ever for IPOs." 18 The report, titled "Biotechs With No

Drugs in Trial Are Raising Millions in IPOs," also stated, inter alia:

               Overall, through mid-October, U.S.-listed IPOs for some 52 drug
               developers have raised $5. 75 billion in gross proceeds this year, third
               behind $8.19 billion raised in all of 2014 and $7.06 billion raised in
               2000, according to inflation-adjusted data from Dealogic.

               Another database that some analysts point to shows that so far this
               year, 55 biotechs have raised $5.56 billion, trailing an inflation­
               adjusted $8.34 billion raised in all of 2000, $5.97 billion in 2014 and
               $5.74 billion in 2015. The database is maintained by Biogen Inc.
               Chairman Stelios Papadopoulos.

               In one of the strongest IPO markets of the past decade, some 209
               companies have gone public on U.S. exchanges so far this year, raising
               a total of $56.6 billion, second most since 2008 on a year-to-date basis
               after the $88.92 billion, adjusted for inflation, raised by 249 companies
               in 2014, according to Dealogic.

               At least six more biotechs are on deck to go public before the year is
               out, including NGM Biopha1111aceuticals Inc., whose lead drug, to treat
               a type of fatty liver disease, is in midstage studies. On Wednesday,
               shares of Orchard Therapeutics PLC and Twist Bioscience Corp. made
               their public debuts after the companies raised $200 million and $70
               million respectively in IPOs.

               Early-stage biotechs-whose products aren't yet tested in human
               clinical trials or are tested only in early Phase J studies-represented
               37% of biotech IPOs through the third quarter of 2018 and had an
               average market value of $535 million, according to Ravi Mehrotra,
               partner at investment bank MTS Health Partners. That is up from 35%
               of biotech IPOs with an average market value of $471 million in 2015.

        https://www.wsj.com/articlcs/ipo-markct-rcwards-early-stagc-biotcchs-1540983601?cmai !Token=
18

a463d28865fJOOc4cOc l 9bc6261223c6cMVD0n7Y /EGfLsDhOVMA5awnnGGYrJ/Nsy4lnk Orn9hyI-IEn
W+rn I ztrcbBd8jGnIRd9hgnhBVv6zbfAOUCYXQRWc7+MTrsRtQSfislrjlcXs%3D&rcf1ink= articlc erna
ii share (last visited January 9, 2019).


                                                19
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 20 of 54




       66.       The report in The Wall Street Journal also noted a number of specific examples,

among them:

                 "-=.:c;::..,=;;..;c...-�c=.=-='-=c.c,.�""" Inc., ALLO -2.35% founded last year, has no
                 product revenue and is years away from getting a drug approved. Yet
                 it raised $3 73 million earlier this month in one of the largest-ever
                 initial public offerings for a biotech.

                 Rubins Therapeutics Inc., RUBY -1.68% in Cambridge, Mass.,
                 raised some $277 million in its July IPO, the second most of any
                 biotech this year according to Dealogic, despite having not yet tested a
                 drug in humans .

                 .c. c.,,.,.,.,..oc.,.,,..,,.:.... ..,.,. ,.:: :.,,,.:.: ::.,.,..,_�,"" Inc., FTXX -5.94% whose lead gene-therapy
                  product won't start clinical trials until 2019, raised $166 million in its
                 March IPO-threc years after its founding-and now has a market
                 value of more than $700 million.

       67.       Just a few months ago, in an August 2018 presentation, BBC touted that it was

"redefining bone regeneration with NELL-I, a secreted, osteoinductive protein whose expression

controls skeletal ossification," that NELL-I represented "A Potential Breakthrough in Bone

Regeneration":

                       •    BBC is developing a "next-gen osteopromotive product (NELL-I + DBX)
                            that is selective to bone."

                       •    "Discovered through understanding craniosyntosis."

                       •    "Platform technology with initial focus on spinal fusion."

                       •    "Preclinical studies have shown equivalent efficacy and superior safety
                            compared to rhBMP-2"[ 19]

       68.       BBC's August 2018 presentation further highlighted the "Strong IP Barrier"

favoring NELL-1, exemplified by the extensive patent coverage discussed above.20



19
  http://boncbiologics.com/wp-contcnt/uploads/2018/08/BBLG-Invcstor-Prcscntation August-2018.pdf
(at p. 4) (last visited January 9, 2019).



                                                                   20
           Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 21 of 54




            69.    NELL-1 was also recently featured in the June 2018 edition of Upward Magazine,

the "Magazine of the ISS [International Space Station] National Lab," in a report titled "Building

Bones - Testing a New Osteoporosis Therapy with Mice in Microgravity."21 The article

reported, inter aha, that:

                   When SpaceX CRS-11 launched to the space station last June, it
                   carried 40 mice to the ISS National Lab for a mission aimed at
                   improving treatment for the millions of people with osteoporosis back
                   on Earth. The Rodent Research (RR)-5 mission successfully proved
                   the robustness of a new potential osteoporosis therapy based on a
                   naturally produced protein, NELL-1, and also led to significant
                   improvements in the delivery of the therapy.

                                           *       *        *       *

                   ANALYZING DATA AND LOOKING TO THE FUTURE

                   The RR-5 team is still in the process of analyzing all the data, but
                   preliminary results indicate the investigation was a success. Data from
                   the hind limbs and vertebrae of the spaceflight mice showed
                   significant bone loss from microgravity and a remarkable recovery by
                   BP-NELL-PEG treatment.

                   "We can unequivocally say that NELL-1 increases bone density in
                   microgravity conditions, which is very exciting," [Dr. Soo] said. "This
                   success demonstrates the robustness of the therapy to treat extreme
                   bone loss."

                   From here, the team plans to probe deeper into the molecular biology
                   of the NELL-1 protein to gain a more detailed understanding of how
                   the molecule works, while continuing to focus on the practical
                   translational aspects of the therapy.

            70.    In July of 2018, the NELL-I project ("Development of NELL-I Bone-Growth

Systemic Therapy") was also selected as the winner of the 2018 International Space Station

Innovation Award in the Biology and Medicine Category.


20     I
      1ttp://boncbiologics.com/wp-contcnt/uploads/20 I 8/08/BB LG-Invcstor-Prcsentation A ugust-2018.pdf
(last visited January 2, 2019).
21
     https://upward.iss-casis.org/building-bones/ (last visited January 9, 2019).


                                                       21
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 22 of 54




        71.     Defendants clearly recognize the value potential in NELL-1, far in excess of the

bargain basement price Hankey paid for a controlling interest in BBC. For example, the August

2018 presentation mentioned above offered a five-year revenue estimate of $400 million for

BBC for the spinal fusion market alone, stating:

                 Key Metrics - Market Metrics:

                      • -SOOK lumbar spine fusions WW
                      • Multibillion market opportunity for spine indication
                      • BBC 5yr revenue estimate >$400M (40% market
                         penetration)[22]

        72.     This August 2018 presentation 1s only one of the latest indications of the

tremendous value potential of BBC, and follows many others which further highlight the gross

under-valuation of the Company in connection with the Transaction, and the egregiously unfair

treatment of the Class by the Defendants herein. 2 3 For example:

                (a)      A 2015 Company Presentation & Private Placement
                         Offering prepared by BBC's President and Chief
                         Technology Officer presented BBC's pre- and post- money
                         valuation as approximately $60 million and $70 million,
                         respectively Uust based on the spinal fusion market).

                (b)      A September 2015 Business Plan Discounted Cash Flow
                         ("DCF ) analysis gave a present value for BBC of $99
                         million (based on the spinal fusion market alone).

                (c)      An April 2016 presentation with a NELL-I revenue model
                         indicating $75 million by 2024 and almost $184 million by
                         2026 (again, based only on the spinal fusion market).



22http://boncbiologics.com/wp-contcnt/uploads/2018/08/BBLG-Invcstor-Prcscntation_August-2018.pdf
(at p. 12) (last visited January 9, 2019).
23
   Moreover, Biotech startups with similar features, size and trajectories as BBC have recently been
valued at and sold for amounts reflecting consideration well in excess of the steep discount Hankey
recently paid for the overwhelming stake in BBC. For instance, one company, Shuttle Pharmaceuticals,
Inc., a specialty pharmaceutical startup founded in 2012 focused on the development/commercialization
of innovative drugs for sensitizing cancers to and protecting normal tissue from the effects of radiation,
recently received valuations (including a DCF valuation) in the range of $229 million to $252 million.


                                                   22
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 23 of 54




                (d)    An internal August 2016 Budget Analysis with an
                       estimated "Worst Case Scenario" valuation for BBC of
                       $123 Million (based on only the spinal fusion market).24

        73.     Remarkably, none of this was discussed or disclosed in any of BBC's SEC filings

in connection with the Transaction. It is perhaps unsurprising that Defendants resisted obtaining

any kind of valuation analysis from an independent financial advisor in connection with the

Transaction, considering that BBC's own internal valuations consistently indicated values far in

excess of the consideration paid by the Hankey Stockholders for their eighty-plus percentage

stake in the deal.

Events Leading Up to The Transaction

        The Founders are Cut Out of the Loop and then Forced Out of the Company

        74.     Effective October 2, 2015, the Company and the Founders (Drs. Soo, Kang Ting

and Dr. Wu), entered into a Letter Agreement pursuant to which the Founders agreed to deliver

to the Company all past work product and past data related to NELL-I, in exchange for which

BBC Company agreed to the future issuance of an aggregate of about 1.15 million shares of the

Company's common stock (to be split equally among the three founders).

        75.     On January 8, 2016, the Founders and the Company agreed to separate but

substantially identical Professional Services Agreements with each of the Founders (the

"FPSAs"). Pursuant to these Agreements, the Founders agreed to provide certain services to the

Company, including providing strategic advice and strategic introductions to the Company's

management team as well as specific services set forth on an Exhibit to each Agreement. Under

these Agreements each Founder was granted IO-year options (to vest in stages) to purchase

1,800,364 shares of the Company's common stock (c01Tesponding to 4% of the Company's


24
 This same internal budget analysis contained "Best Case" and "Base Case" valuation scenarios of $308
million and $214 million, respectively.


                                                 23
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 24 of 54




outstanding common stock, on a fully diluted basis). Additionally, each of the Founders were to

be paid an annual consulting fees in either cash or stock (at the Company's option).25

        76.     The services to be provided by the Founders pursuant to the FPSAs consisted of:

                                        Description of Services

                . . . Over the term of this agreement, the Advisor will render services
                supporting and advising the Company with respect to the following
                initiatives:

               1. Long term IP strategy, including providing input on IP / Patent
               approach - Patent Term Extension (PTE), Patent Term Adjustment
               (PTA), New Filings; guiding the Company's R&D focus, drive R&D
               direction, and build R&D programs (subject to mutually acceptable
               sponsored research agreements and receipt by Advisor from Company
               the necessary resources and authority to pursue IP and R&D programs
               recommended by the Advisor) to produce patent applications that if
               awarded will extend patent life of NELL-I by at least 12 years;
               improve NELL-I performance that if produced/purified/delivered
               properly by GMP protein contractor can increased Nell-I half-life by
               25% over current Nell-I patents set to expire in 2019, and work
               closely with Company patent counsel to build a robust IP "wall"
               around the Company's product portfolio.

               2. Pursuant to one or more sponsored research agreements to be
               entered into with Company on or before Jan 15, 2016, Advisor will
               support sponsored research services to be conducted on behalf of
               Company, concerning, among other things, basic NELL-I
               characterization (e.g., bioactivity, mechanism of action, etc.), NELL-I
               pipeline product work (e.g., chemical modification, targeted delivery,
               etc.), disease indication related work (e.g., materials, stem cells,
               diagnostics, wireless health continuous monitoring, etc.)

               3. Review and implementation support of the third party partner,
               which the Company contemplates will be Diosynth (Raleigh, NC),
               including protein synthesis proposal, extending from the NELL-I
               molecule characterization / formulation to pre-production




25
   On June I, 2016, the Company agreed to issue to each Founder IO-year stock options to purchase
33, I05 shares of the Company's common stock at an exercise price of $2.05 per share with an aggregate
fair value of $192,906 as an adjustment to the FPSAs.



                                                 24
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 25 of 54




                4. Review data on toxicity, immunogemc1ty, carcinogenicity and
                reproductive testing per agency guidelines across potentially three
                divisions (device, biologics, drugs)

                5. Review data on animal testing following the Boden Model and to
                potentially include sheep (outside the model)

                6. Review data on lyophilization and final manufacturing / assembly
                including DRM processes and specifications

                7. Review data on final kit configuration to include components (vials,
                syringes, diluents, cannula, etc.), inner and outer trays and cartons,
                ship / drop, temperature stress testing

                8. Review data on Clinical, Regulatory and Reimbursement strategies
                for selected indication(s), and Advisor shall provide real-time product
                evaluation, including providing confidential feedback of product
                concepts before fanning out to contract labs.

                9. Company Advanced Development Program - Developing novel
                product concepts that maximize the growth in company valuation by
                identifying products concepts and refining the product concepts to
                work synergistic with business development, IP strategy, regulatory
                timeline, manufacturing capability, marketing, and sales.

                I 0. Company Acquisition Targets. Identification of Company third
                party acquisition targets, and also contribute to the technical due
                diligence process of evaluating technologies that will build value for
                Company.

                11. Recruiting SAB, KOL, and consultant team. Advisor will use
                his/her connections to support the Company's recruitment of the most
                prominent scientists, visible clinicians, and productive consultants to
                support the growth of the Company. [ 26]

        77.     In return, pursuant to the FPSAs, each of the Founders was granted ten-year

options "to purchase 1,800,364 shares of the Company's common stock corresponding to 4% of

the Company's outstanding common stock, on a fully diluted basis, at an exercise price of $1.59

per share, to vest in portions on an annual over a period of several years, and in full immediately

26
  https://www.scc.gov/ Archivcs/cdgar/data/ 1419554/000 l 493152 l 6006735/fonn8-k .htm ; and https:/
/www .sec.gov/ Archivcs/edgar/data/1419554/000 l 49315216006735/ex I 0-1.htrn . (last visited January 2,
2019).



                                                  25
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 26 of 54




upon a change-of-control transaction. 27 Additionally, pursuant to the FPSAs, beginning January

1, 2017 the Company was to pay each founder an annual consulting fee of $200,000 in cash or

BBC common stock (at the Company's option). 28

        78.     After it assumed a controlling stake in BBC, MTF's reign came to be riddled with

serious mismanagement of the Company, and an environment at BBC rife with lack of

transparency and poor corporate governance. As a result, MTF's relationships with the founders

of the Company and AFH declined steadily over the years even as MTF increased its

investments in BBC.

        79.     For instance, after assummg a controlling stake and role in BBC, MTF

consistently refused to share with the founders of the Company, Drs. Soo, Kang-Ting and Wu,

information about the scientific progress of NELL-1.

        80.     In addition to the FPSAs referenced above, the Founders, who had been involved

in and guided the discovery and development of NELL-1 from the beginning, all had positions

with the Company until early 2017. Drs. Soo and Wu were Board members until April, 2017

and Dr. Ting was a member of the Company's Scientific Advisory Board.

        81.     As such, the Founders understandably expected to be able to monitor the

scientific progress of NELL- I, and have thorough and regular access to testing and other

scientific data in connection therewith.         The Founders became very concerned about data

27
  "The shares subject to the Options will vest 25% on each of the first, second and third anniversary of
the effective date and 12.5% on each of the fourth and fifth anniversary of the effective date. The options
fully vest on a change of control of the Company, if the Company tenninates the Agreement without
cause or the Founder terminates the Agreement with cause."                  https://www.sec.gov/Archives/
edgar/data/1419554/00014931521601230 I/form10-g .htm (at p. F-19) (last visited January 9, 2019).
28
   On June 5, 2016, the Company agreed to issue these Founders additional ten-year stock options to
purchase 33,105 shares of BBC common stock at an exercise price of $2.05 per share, "as an adjustment
to the Professional Services Agreements with each of the Founders dated January 8, 2016." Id. (last
visited January 9, 2019).



                                                    26
     Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 27 of 54




integrity and having their names and reputations associated with data and results that they had

not been able to sufficiently review or verify, particularly when they were expected by the

Defendants to represent BBC and the strength of its product, business and operations publicly.

The Founders felt they were expected - indeed obligated - to have access to and be able to

scrutinize this information. Yet the Founders were not allowed to see the raw data or test the

NELL-I material. Accordingly, the Founders became increasingly uncomfortable at not being

allowed access to sufficient data to verify or fully confirm it for themselves, and instead being

forced to reply upon second- or third- hand reports.

       82.     By October of 2016, BBC's lack of transparency with its own Founders and

Board members remained. At that point the Founders, in an email from Dr. Wu, tried to have the

remedy the situation at least in part by proposing changes in the scientific reporting format and

frequency with respect to BBC's reporting of the progress of NELL-I-related scientific

development to the Founders. Dr. Wu's October 26, 2016 email attached a detailed proposal to

improve the situation which stated:

               Dear Board of Directors of Bone Biologics Corp:

              We are submitting this proposed science reporting format at the
              request of Bruce Stroever, Chainnan of the BBC Board of Director. As
              discussed in multiple Board meetings, Board calls, committee calls,
              and individual discussions, we the founders have repeatedly voiced our
              concerns of being uninformed of business and science decisions made
              by management. We are told that the management team needs
              significant freedom to independently operate on business decisions,
              and that we only need to know as much as other Board of Directors.
              We find this to be unsatisfactory with respect to business decisions
              that affect the founders directly and indirectly. Examples of
              undesirable consequences include the hiring scientific consultants,
              funding of needless scientific experiments that cost us time and
              money, and animal studies without proper scientific planning, could
              have been avoided if input from the founders were sought beforehand.
              We will keep this list short as they have already been presented to
              management and Board.



                                               27
Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 28 of 54




      More importantly, the science calls have been largely frustrating and
      ineffective as they have been overly simplistic and conveyed through
      intermediaries who did not perform the actual work. When we asked
      for details, very little additional infonnation is available, and no
      insights are available as to the scientific thinking involved, and the
      hypothesis moving forward. We are still waiting for answers to our
      questions on the Fuji data from June. We discussed the proper fonnat
      several times but there is clearly no improvement. In response to the
      Board's recent request for proper reporting format in the science calls,
      we suggest the following.

       1. Complete data should be submitted a full 48 hours before the call,
          with enough depth that we can discuss mechanisms and potential
          issues. The results should be summarized in powcrpoint, and the
          actual data should be provided in the original raw data format.
          Statistics, if used, should be justified. This allows BBC to have a
          collection of well justified scientific data that can be validated,
          analyzed, and fully understood. Giving us the "readers digest"
          version is not acceptable, especially when the presenter cannot
          answer our questions, and cannot followup with the information
          after promising to do so. A good start is to collect all the raw data
          and explanations that we have requested from the previous calls.

      2. Direct communication between Founders and the Fuji team and
         any subcontractors must be the primary mode of reporting. The
         consultants are great at presenting their slides, but they either
         cannot or refuse to answer our questions, and either cannot or will
         not get the answers from the source. We want to be able to ask the
         questions in real time directly, since we understand the full context
         and rationale of our questions. Given the financial constraints the
         company faces, the need to terminate some/all consultants is
         looming. When these consultants leave, it would take a lot of time
         and effort to re-compile the lost opportunity to gather the data as
         they come in, as a lot of information are currently completely
         hidden from founders. Therefore allowing founders to interface
         directly with Fuji, in particular, will allow us to help BBC reduce
         cost, de-risk the loss of knowledge and time, and preserve the
         value for our investment. The founders have the same obligations
         for confidentiality and certainly more loyalty to BBC than
         consultants who will leave the minute the funds run out. A good
         start is to schedule a meeting between the Fuji team and the
         founders, so that we can get an accurate assessment on the true
         status of protein manufacturing.




                                       28
     Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 29 of 54




               3. Scientific budget goes hand in hand with project management.
                  Where did all the money go? We have raised quite a lot of money
                  over the past year, but the latest term sheets at $1 conversion
                  seems to suggest that company value has not increased. We don't
                  know how we arrived at this state from the business side, but as we
                  would like to have some insight and input into our scientific
                  investments. A good start is to show updated expenditure summary
                  since 1/1/16 of all BBC scientific investments, detailing
                  contractual fees, budget, breakdown and scope of work for
                  consultants' scientific projects. This will allow us to help BBC
                  track and prioritize current and future science investment when we
                  raise more funds.

              We have waited patiently for management to improve the reporting
              system which has kept the founders at arm's length. This is not
              appropriate at best as it misrepresents a glaring problem to investors.
              We sincerely hope that this suggest format can finally address our
              concerns of being excluded.

       83.    Dr. Wu's email sparked indignation and resistance from BBC's management, and

in particular Defendant LaNeve. LaNeve, despite claiming that BBC's "Management believes

the founders are an important element of the company's 'asset mix "' and wanting to "accomplish

a lot more together pulling in the same direction ...," resisted, dissembled, claimed Dr. Wu

should provide more "specifics," and finally tried to "kick the can down the road," so to speak,

for discussion at some unspecified "future board meeting."

       84.    The Founders'      frustration understandably     growmg with this continued

obfuscation, Dr. Soo then sent an email on October 28, 2016 stating:

              Re: science reporting

              Hi Steve

              Since the founders arc scientists, we deal in facts. The fact is that
              tle!.JJite repeated requests, we have not been able to engage with
              the people generating the primary raw data. We are given data
              second or third hand that we cannot verify adequately or
              interrogate directly. The fact is that 011 our Oct 26th, 2016 call
              with Bill Coffin and Bruce Stroever, Bruce flat out stated that
              he did not see how the founder possibly could help in commercial
              protein production or characterization. Although management


                                               29
        Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 30 of 54




                 may make statements about wanting to engage the founders, the
                 factual reality is that this has not happened. The position
                 articulated by Stroever sheds some light on why this has not
                 happened.

                 On a separate topic of deferred founders' compensatio11 for the
                 initial fou11ders' agreement from Sept 2015, Stroever stated that
                 the initial fou11ders' agreeme11t signed in Sept 2015 had no basis
                 i11 his opinion--despite it being approved by the BBC board.
                 Stroever said repeatedly on Oct 26th, 2016 call that the Founders
                 were already paid through stock that they originally owned in the
                 company, and should not expect any additional payments. This
                 sheds additional light on the delays in getting the contracts in
                 place, and the fact that the contractual payouts have not been
                 honored.

                 Overall, the hostile statements made by Stroever as chair of the
                 BBC board and the actual lack of founder engagement by BBC
                 management, make it clear that engaging the founders is just lip
                 service. The founders have never been truly engaged, and now
                 we know that it is management's mandate to exclude the
                 founders. What Ben's asking for is completely reasonable given
                 the state of the company. [ 29]

          85.    BBC's reaction to the Founder's concerns was not to engage and communicate,

but to escalate, retaliate and terminate. In December of 2016, the MTF Defendants on BBC's

Board began pressing the Founders with false and baseless accusations about the Founders'

alleged violations of their duties and the FPSAs. The Founders disputed these accusations, and

took issue with the Company's statements in its draft SEC filings concerning these alleged

violations.

          86.    Specifically, on December 6, 2016 BBC's CFO, Ms. Walsh, circulated draft

minutes of a November 9, 2016 Board meeting. Those draft minutes contained language that

made it clear to the Founders that BBC and the Defendants were retaliating against them for the

criticisms and issues they had emphasized previously by falsely claiming the Founders were in

violation of the FPSAs. As Dr. Wu explained in a December 8, 2016 email:
29
     Emphasis added.


                                                30
Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 31 of 54




       Dear BBC Board,

      Thank you for the draft minute. I would appreciate an explanation for
      the statement: "If the Founders do not provide completed work product
      described in the PSA then the Founders would be in breach of the
      agreement and would be given the option to supply information on the
      work that they have been undertaking according to the contract
      terms". I repeat my 11/23/16 question to Steve that remains
      unanswered: Can you please point me to the due date that is 11
      months overdue per the PSA? First of all, the PSA was signed in Jan
      2016 for a term of 5 years. Second, the deliverable were absolutely
      contingent upon the company providing the necessary resources to
      accomplish the deliverables. Third, there were no specific due dates
      for deliverables. Therefore Steve's absurd statement that the founders
      were 11 months overdue is insupportable. This random, poorly
      thought-out attack on the founders came after our 10/26/16 letter to the
      Board delineating our concerns with scientific and business
      management of the company, and after our call with Bruce Stroever
      and Bill Coffin where we questioned the management team's
      perfonnance, inability to raise any significant funds beyond the
      insiders, poor science reporting, and lack of transparency. Then, Steve
      invents an 11 month overdue deadline, creates urgency, changes the
      rules after the fact, changes the due date, and will most likely serve as
      the judge and juror to determine if the founders are in breach. This
      constitutes a form of retaliation that is simply inconsistent with proper
      corporate governance.

      With respect to the SRA, please clarify if the COi was the only
      obstacle towards developing an SRA that will allow the founders to
      carry out some of the deliverables described in the PSA. The COi
      issue was news to the Founders. Separately, it was our understanding
      from Bruce's email to the board that BBLG funds would run out Oct
      15, 2016. Subsequently, documents sent to the board suggest that the
      most recent $1.2M note requires winding down BBLG operations to
      complete existing ongoing studies and suspending founders consulting
      agreements. We were told by Bruce that the funds would support only
      protein manufacturing - and that the founders are not qualified to
      contribute in that process. This sudden change in interest to fund the
      SRA documented is in direct contrast with ALL prior written
      communications and previous board minutes that point to winding
      down. Since the board minutes are the first time that we hear about
      starting new studies, how much funds are actually available for the
      SRA? Neither the change in company direction nor the amount of
      funds have been communicated to the founders, yet the draft minutes
      make it appear that BBLG is waiting for us to complete the
      SRA. Coincidentally, this abrupt U-turn occurs at the same time that



                                       31
        Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 32 of 54




               Steve invents the 11-month overdue deadline. This surprise is
               certainly consistent with my 10/26/16 letter to the Board regarding our
               concerns of being uninformed of business and science decisions made
               by management. This retaliation adds to the inappropriate pattern of
               mismanagement and constitutes a glaring problem to investors.

               Despite these concerns, we have been very active in our own scientific
               activities and we are very are happy to supply information� after these
               questions are answered satisfactorily. Given the unprofessional and
               heavily biased manner that this is mismanaged, the Founders request
               an independent committee comprising of major shareholders to be
               involved in judging if the founders are indeed in breach. Steve is
               simply not qualified to handle this. Several board members have
               requested a board meeting or board call. On a side note, the draft
               minutes from the 11/9/16 board call contains incorrect information
               regarding the PSA and SRA that we can discuss then.

               Best Regards,

               Ben

         87.   On December 13, 2016, the Company provided written notice to each of the

Founders that it was terminating the Agreements for cause, effective on January 12, 2017, absent

cure of supposed "material breaches" of the Agreements by the Founders. The Company and the

Founders then began to engage in discussions concerning this issue and these alleged "material

breaches."

         88.   Thereafter, on or about March 23, 2017, BBC's CFO Deina Walsh circulated the

Company's draft 10-K for the year ended December 31, 2016 to the Board (then including

Plaintiff Dr. Chia Soo) for review and approval, which contained more inaccurate statements

about there existing cause for the Company to terminate the FPSA. The Founders thereafter

continued to engage in good faith attempts to understand and resolve the supposed issues raised

by the Company, but the Company nevertheless terminated the Agreements effective April 8,

2017.




                                               32
     Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 33 of 54




       89.     As a result of their having been wrongfully accused of breaching the Agreements,

Dr. Soo and Dr. Wu resigned from BBC's Board effective April 13, 2017, and Dr. Ting resigned

as a member of BBC's Scientific Advisory Board on April 13, 2017, with a letter stating:

               Dear BBC Board,

               This is to let you know that all three Founders have been
               unilaterally terminated by Stroever without cause and without a
               vote from the full board.

               Despite agreement of the board to have management discuss with
               the Founders the conduct of the next set of pivotal large animal
               studies, this has not happened and the Founders have been kept in
               the dark.

               We do not agree with this manner of running the company from
               both a scientific and a corporate sense.

               Effective today, April 12, 2017, we (Ben and Chia) are resigning
               from the BBC Board -and all three of the Founders (Eric, Ben
               [Chu], and Chia) are resigning from the Scientific Advisory Board.

              Please take our information and publications off of the website.
              Eric, Ben, and Chia.

       90.    The Founders were effectively improperly forced out of their positions and out of

the Company false and baseless allegations of misconduct and material breaches of the FPSAs.

This succeeded in removing what would surely have been substantial opposition not only to

MTF's domination and control of the Board, but the eventual Transaction, ensuring that MTF

and the Hankey Stockholders could smoothly effectuate their plan to transition control of the

Company to Hankey and his affiliates with limited or no internal director or significant

stockholder opposition to (or significant advance knowledge of) the Transaction.

       MTF Moves Limit its Further Funding Exposure But Still Protect the -


       91.    MTF conspired with, supported and voted its Board seats and 35% equity stake in

BBC in favor of the Reverse Split and the Transaction and handing Hankey control of the


                                               33
     Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 34 of 54




Company. MTF makes the specious and self-serving claim that it since it was supposedly treated

"the same" as other BBC "minority" stockholders, its motives and actions must be beyond

reproach. This is not the case.

       92.     Close scrutiny reveals that MTF in fact had significantly different and conflicting

motives and interests from those of the Class in pursuing, supporting, and scheming with the

Hankey Stockholders to engineer this change-of-control Transaction, which was to the great

benefit of both the Hankey Stockholders and MTF, while severely detrimental to the Class.

       93.     MTF, BBC's largest pre-Transaction stockholder (at approximately 35%) and

largest funder, had invested over $12 million, and installed its designees in executive

management positions and Board (including, pre-Transaction, both CEO and the Chairman). As

such, MTF was controlling stockholder of BBC prior to the Transaction. MTF (alone and in

conjunction with Hankey) clearly had the motive, opportunity and power to dominate and control

the business and operational affairs of BBC, and freely exercised that power.

       94.     As referenced above, MTF also owns and controls DBX®, a proprietary form of

DBM. Generally, DBM (demineralized bone matrix) is the most popular form of what is

purported to be osteoinductive bone, and is the collagen matrix of allograft bone that remains

after extensive processing that removes blood, cells, and inorganic minerals. Available in a

variety of forms, DBMs carrier material provides texture and pliability to suit the recipient site

and is used primarily as a "graft extender."        DBM has superior biological properties to

undemineralised allograft bone; as a result of the demineralization process, DBM is more

biologically active than undemineralized bone grafts. Conversely, the mechanical properties of

DBM are significantly diminished.




                                               34
         Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 35 of 54




           95.      DBX® is one of a range of DBM products currently approved by the FDA for

clinical use. However, MTF is very clear as its view of the extremely important and beneficial

commercial ties between DBX® and NELL-1.3° For instance, Defendants represent that BBC

has

                    developed a stand-alone platform technology through significant lab,
                    small animal, large animal, and rhesus monkey research over more
                    than ten years to generate the current applications across broad fields
                    of use. The platform technology is UCB-1,[31 ] a proprietary skeletal
                    specific growth factor used in combination with DBX®, a proprietary
                    demineralized bone matrix from [MTF]. Together, with DBX®, or
                    alone, Nell-] provides regulation over skeletal tissue formation and
                    stem cell differentiation during bone regeneration. [32 ]

           96.      BBC states on its website that :

                   The global orthobiologics market is valued at approximately $3 billion
                   in 2016 and growing at mid-single digit growth rates (Source:
                   Orthopedic Network News). While the product is initially targeted at
                   the spine fi1sion market, Bone Biologics believes the NELL-1/DBX
                   fusion device's unique set of characteristics including target specific
                   mechanism of action, efficacy, safety, and affordability position the
                   product well for application in a variety of procedures, including:

                        Non-Union Trauma Cases - While the majority of fractures heal
                        without the need for osteosynthetic products, bone substitutes are
                        used in complicated breaks where the bone does not mend
                        naturally. The NELL-1/DBX fusion device is expected to perform
                        as effectively as high-priced growth factors in this market

                        Hip & Knee Revisions - The use of bone substitutes in
                        reconstruction surgery is generally limited to revision cases where
                        the products are used to account for the significant bone loss that
                        accompanies these cases. Hip and knee reconstruction for
                        osteoporotic patients is a substantial opportunity for the NELL-
                        1/DBX fusion device.


30
     http://bonebiologics.com/products/nell- l tcp/ (last visited January 10, 2019).
31
     UCB-1 is a commercial name for NELL-I ("UCB" abbreviates "University of California BONE").

     http://boncbiologics.com/products/nell-l tcp/platform-tcchnology/ (last visited January 10, 2019).
32




                                                        35
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 36 of 54




                    International Markets - The company is currently focused on the
                    domestic United States market, but recognizes the potential of
                    international markets where specific country demographics may be
                    similar to that of the United States.[33]

        97.     As mentioned above, MTF has been one of BBC's major investors and its single

largest provider of funding. By 2017, MTF had invested approximately $12 million into BBC in

total. However, MTF's willingness to provide funding or further investments to BBC either

reaching, or had reached, its end. 34




        98.     In other words, MTF has been eager, if not desperate, for another large but

friendly investor to take over as the lead financier of BBC/NELL-I. The Hankey Stockholders

and the Transaction provided the solution to this problem, by providing fuhire funding as well as

the needed safeguard going forward for the flame of renewed life and potential increased

profitability that BBC/Nell-I present for DBX®.


33
  http://boncbiologics.com/products/nell-l tcp/market-overview/ (last visited January 9, 2019) (Emphasis
added).
34
   Upon information and belief, while MTF makes investments in promising biotech startup companies,
its funding commitment in such circumstances, on average, are typically approximately $2 million, which
had been far exceeded with respect to BBC.

I




                                                  36
     Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 37 of 54




       99.     While historically DBX was quite successful for MTF, over the past several years

its future potential has been considered to have waned.




....   100.    Statements by certain individual Defendants just pnor to the Transaction

confirmed this.   For instance, Defendant Stroever openly admitted in 2018, pnor to the

Transaction, that MTF was not particularly concerned with BBC's stock price going forward, or,

at least directly, with its valuation going forward. In June of 2018, Defendant Stroever directly

admitted as much in face-to-face conversations with Plaintiff Heshmatpour. During one such

conversation on June 2018, Stroever admitted to Plaintiff that MTF is not particularly concerned

with maximizing its direct equity investment in BBC, or with BBC's stock price. Instead, MTF

was more concerned with protecting the renewed potential for DBX® offered by NELL-I and

BBC going forward.

       101.   Moreover, at a Board meeting in May of 2018, just prior to the commencement of

the Transaction, Defendant Stroever stated that MTF was not particularly concerned with BBC's



I




                                               37
     Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 38 of 54




stock price or MTF's near-term investment in the Company, and was much more concerned with

protecting the increased potential that NELL-I represented for DBX®.

       Defendants Dissuade Alternative Investors in BBC

       102.    Moreover, whenever Plaintiffs sought to bring in potential alternative financing

for BBC in late 2017 and 2018, they were met with unreasonable resistance from Stroever and

Hankey. For instance, on several occasions in late 2017 and early 2018 Plaintiff Heshmatpour

approached Stroever and/or Hankey to connect them with potential alternative funding sources

and investors, and every time Plaintiff Heshmatpour was met with excuses, roadblocks,

deflection and lackluster efforts (at best) and a failure to cooperate or meaningfully assist in

cultivating these potential alternative funding sources. Specifically, Mr. Heshmatpour brought in

multiple different potential financing sources in the 18 months or so leading up to the

Transaction.

       103.    Mr. Heshmatpour (either by himself or through associates) brought in multiple

potential financing sources from 2016 to 2018,

                                                              . In every instance, however, these

potential investors balked at proceeding due to the intransigence and stonewalling of BBC's

management and the MTF/Hankey dominated Board. Either BBC's Board/management made

excuses to refuse to engage or even explore the opportunity at all for superficial reasons, such as

the interest being too preliminary or not specific enough, refusal to provide any due diligence

whatsoever or sign an NDA which would allow such due diligence.


I



I

                                                38
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 39 of 54




        104.     In hindsight, the reasons for Defendants' continued resistance to exploring other

alternatives is clear: they were planning their ambush of the Class members with the Transaction

MTF and Hankey Plan and Execute the Transaction for Hankey to Seize a Majority Stake
in BBC "On the Cheap"

        105.     The Plaintiffs initially got wind of the Defendants' surreptitious plans to force

through the Transaction in May of 2018, just weeks before it was actually executed.                 Through

Mr. Heshmatpour, Plaintiffs (who at that point collectively represented at least 25 to 30% of

BBC's outstanding shares) promptly requested information about the specifics of any deal being

negotiated, and copies of the deal term sheet. Defendants stonewalled and dissembled, first

claiming that the definitive agreement was still being developed and the term sheet would be

shared when completed, but later refusing to disclose due to supposed "confidentiality

obligations" (despite Plaintiffs' willingness to sign an NOA).             Defendants' stalling persisted

through the execution of the Transaction.

        106.     On June 12, 2018, Bone Biologics filed a Fom1 8-K filed with the U.S. Securities

and Exchange Commission ("SEC") (the "June 12, 2018 8-K"40) disclosing for the first time that

BBC and HC had entered into a Securities Purchase Agreement ("Purchase Agreement") the day

before, June 11, 2018. The June 12, 2018 8-K stated that under the Purchase Agreement, HC

agreed to purchase up to 3,869,979 shares of BBC Common Stock at a purchase price of $1.00 per

share, and up to $2 million in principal amount of a conve1iible secured Note. 41 The June 12, 2018

8-K further disclosed, for the first time, that the closing of the Purchase Agreement was


40
    The Report was actually dated June 11, 2018.                       https://www.sec.gov/ Archives/cdgar/
data/1419554/0001493 l 52 l 80085 l 8/form8-k.htm (at p. 1) (last visited January 9, 2019).
41
   The June 12, 2018 8-K also stated, in part, that the Note was convertible into shares of BBC common
stock at the option of the holder at $1.00 per share, and was secured by an interest in all BBC assets and a
pledge of collateral shares in an amount sufficient to maintain a loan-to-value ratio of no greater than fifty
percent (50%).


                                                     39
     Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 40 of 54




"conditioned on the completion of' the Reverse Split at a ratio of 1 for 10 of the Company's

outstanding common shares.

       107.   However, the June 12, 2018 8-K gave no indication at all that the Reverse Split,

including both the Board vote and the majority stockholder vote thereon, had already taken

place four days ago, on June 8, 2018. Thus, unbeknownst to Plaintiffs or the Class, by June 12,

2018, the Reverse Split "condition" to the Purchase Agreement was already afait accompli.

       108.   The same day (June 12, 2018), the Defendants filed a Preliminary Schedule 14C

with the SEC, stating that they had already commenced the Reverse Split. According to this

Preliminary l 4C (and the Final Schedule l 4C that was not filed until two weeks later, on June

25, 2018):

              This Inforn1ation Statement is being furnished to you to infonn you
              that holders of shares representing a majority of the voting power of
              shares of our securities have adopted, by written consent, resolutions
              authorizing us to take the following action (the "Proposal"):

              Reverse Split. To approve and adopt an amendment to the Company's
              Certificate of Incorporation to approve a reverse split (the "Reverse
              Split") of the Company's outstanding common stock at a ratio of 1 for
              10.

                                                 *      *       *       *

              The approval of the Proposal requires the consent of the holders of a
              majority of the voting power of the Common Stock entitled to vote.
              The Delaware General Corporation Law generally provides that any
              action required to be take11 at any a1111ual or special meeti11g of
              stockholders of a corporatio11, or any actio11 which may be taken at
              any annual or special meeting of such stockholders, may be taken
              without a meeting, without prior 11otice am/ without a vote, if a
              co11sent or co11se11ts in writing, setting forth the actio11 so take11, shall
              be signed by the holders of outstanding stock having not less than
              the minimum number of votes that would be necessary to authorize
              or take such action at a meeti11g at which all shares entitled to vote
              thereo11 were present and voted.




                                                 40
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 41 of 54




               In order to eliminate the costs and management time involved in
               soliciting and obtaining proxies to approve the Proposal and in order
               to effectuate the Proposal as early as possible in order to accomplish
               the purposes of the Company as hereaper described, the [Board]
               voted to utilize, and did in fact obtain, the written consent of the
               holders of a majority of the voting power of the Company. Approval
               of the Proposal was obtained as of June 8, 2018 by written consent
               of the holders of shares representing 66.28% of the voting power. [42)

       109. At the same time, both the June 12 Preliminary and the June 25 Final Schedule

14C filings made the misleading representation that they were providing "NOTICE OF ACTION

TO BE TAKEN WITHOUT A MEETING"; in fact, the action had, and certainly for all intents

and purposes, already been taken.

       110.     On June 25, 2018, BBC filed a Final Schedule 14C with the SEC stating that as a

result of the Reverse Split, each common stockholder in BBBC owns or will own a reduced

number of shares of BBC common stock and that, without taking into account fractional shares

(which were to be rounded up to the nearest whole share), the aggregate number of outstanding

shares of common stock was reduced from 44,537,403 shares to 4,453,740 shares.

       111. On July 19, 2018 BBC filed a Report on Form 8-K with the SEC disclosing for

the first time that "[e]ffective July 16, 2018, the Company and [HC] have entered into an

amendment ...to the [Purchase Agreement] dated as of June 11, 2018 ...providing for a $2

million credit facility from HC to the Company (in lieu of the earlier announced $2 million loan),

and announcing the issuance of shares to HC under the Purchase Agreement.

       112.    Moreover, the Company's July 19, 2018 Form 8-K announced for the first time

that as a result of the Transaction, "Don Hankey, ... , acquired control of the Company," and

would not only be given a Board seat but would also immediately assume the positions of


42
   https://www.sec.gov/Archives/edgar/data/1419554/000149315218008521/forrnprel4c.htrn (at pp. 2-3)
(Emphasis added) (last visited January 9, 2019).           See also https://www.scc.gov/Archives
/edgar/data/l419554/000149315218009146/def14c.htm (at pp. 2-3) (last visited January 9, 2019).


                                                41
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 42 of 54




director and Chairman of the Board of BBC. Hankey thus was able to obtain an overwhelming

majority interest in the Company for approximately a value of approximately $5 million,

representing only a small fraction of what that interest was and is actually worth. A fairness

opinion conducted by an independent financial advisor would have confirmed as much, which is

why Defendants' refused to commission one.

Defendants Failed to Provide Even Basic Procedural Protections for the Class

        113.     Defendants failed to take even the most basic steps of obtaining a fairness opinion

or retaining an outside financial advisor, much less establishing a special committee of

independent directors to actually negotiate with Hankey or vet the terms of the Transaction. Nor

did the Defendants require a "majority of the minority" independent stockholder vote provision

to ensure that the Class's interests were protected in this heavily conflicted change-of-control

Transaction.    Indeed, the Defendants failed to even provide prior notice to the Class that

decisions and votes critical to the Transaction were taking place, hiding behind the technicality

that since they supposedly had enough votes anyway, no prior notice was needed.

        114.    The Board failed to obtain a fairness opinion or valuation on the Transaction from

an independent financial advisor or investment banking firm, claiming that it was a needless

expense and that any such opinion or valuation would be irrelevant anyway, and anything

Hankey was willing to pay under the circumstances must be fair and represent fair value.

However, multiple other analyses, both before and after the Transaction, confirm otherwise. See

supra at iJi[ 71-72.

        115.    Defendants' failure to obtain a fairness opinion with respect to the Transaction

vis-a-vis the Plaintiffs and the Class is indefensible, given the massive potential commercial

value that Defendants themselves recognize in NELL-I and in BBC. Just a few years ago, in




                                                 42
         Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 43 of 54




2015, when BBC's exclusive license with UCLA as to NELL-I was limited only to the spinal

fusion market, Defendants themselves estimated BBC's values in the range of $100 million

based on a discounted cash flow (DCF) analysis. Current valuation ranges are exponentially

higher. These value indicators for BBC which point to the gross unfairness of this Transaction

which gave Hankey overwhelming control and an 84% stake in the Company for about $5

million.

          116.   None of the Plaintiffs voted in favor of (or were even give proper notice of or an

opportunity to vote on) the Reverse Split until it was already a fait accompli, and had already

approved by the Board and a secretly organized stockholder vote in which an alleged majority of

conflicted stockholders had already approved it. The Board members who reportedly voted in

favor of the Transaction were Brett Hankey (designated to the Board by HC), and Stroever,

LaNeve and Booth (all designated to the Board by MTF).

          117.   Remarkably, Brett Hankey did not abstain from the vote in favor of the

transaction with HC, even though he was and is clearly an interested stockholder and an

interested director in connection with the Transaction, considering his extensive and deep ties to

Don Hankey and HC.

          118.   In sum, MTF, Hankey and his affiliates controlled the voting processes as well as

the vote outcomes in favor of the Transaction and the Reverse Split, choreographing the results

for the favorable results and benefit of interested parties, to the detriment of Plaintiff and the

Class.

          119.   The Board and the other Defendants failed to take any steps whatsoever to ensure

that the interests of Plaintiffs and the Class were adequately protected in the context of a clearly

conflicted transaction. Not only did the Defendants fail to take such steps, they instead took




                                                 43
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 44 of 54




affirmatively hostile actions which undermined and damaged the interests of the minority

stockholder Class in favor of their own by rammmg through the unfair and inadequate

Transaction in violation of their fiduciary duties.

        120.   On the other hand, Defendants made sure to protect their own and their affiliates'

interests in advancing this ambush-style Transaction, considering the unique and exclusive

benefits obtained by MTF and Hankey as a result of the Transaction, and the fact that MTF's and

HC's designecs/affiliates on BBC's management team and the Board remained largely

entrenched in their positions post-Transaction.

        121.   In sum, the Transaction represented the successful culmination of corrupt

conspiracy and self-dealing by BBC's controlling stockholders, MTF and Hankey. Hankey and

his affiliates obtained a controlling equity interest (eighty-plus percent) in BBC and the

accompanying substantial increased upside potential; and MTF received the assurance of the

renewed/increased profit potential of DBX® going forward. Both achieved their goals and

derived substantial benefits not enjoyed by the Company's other, minority stockholders (the

Class), causing damage to the Class members in doing so.

The Transaction Violated the Terms of the May 7, 2014 Letter of Intent between BBC,
MTF and AFH

       122.    By forcing through the flawed and unfair Transaction, and handing 80% control

of the Company to the Hankey Stockholders, the MTF Defendants and BBC also Violated the

terms of a May 7, 2014 Letter of Intent ("LOI") between MTF, BBC and AFH.43 That LOI

provided, among other things, that:

               • A provision that AFH and its affiliates (including Mr. Heshmatpour) (termed
                   the "AFI-1 Group") would retain common shares in BBC equal to a fully
43
    https://www.scc.gov/Archivcs/edgar/data/1419554/000 l 493 l 5216007446/ex10-1.htm   (last   visited
January 9, 2019).



                                                  44
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 45 of 54




                     diluted ten percent ( 10%) interest in the issued and outstanding common stock
                     of the Company (subject to adjustment should AFH's percentage ownership
                                                            44
                     exceed 10% on a fully diluted basis).

               •     A provision titled "Right to Appoint Directors" mandating that BBC's Board
                     would consist of "up to" nine members, three each of which were to be
                     selected by AFH and MTF, respectively, with one member to be appointed by
                     the Founders "and current minority shareholders" and the remaining two
                     directors, "if they are to be appointed by the Board," to be "independent and
                     "selected by the Company." Moreover, each of AFH and MTF had the right
                     under the LOI to appoint a non-voting "observer status" Board member with
                     the right to attend all Board meetings and receive all Board communications.45

        123.   The Transaction violated both of these provisions of the LOI, by diluting AFH's

interest to below the designated threshold, and by depriving AFH of the ability to appoint its

proper share of directors to BBC's Board that it would have enjoyed had its BBC ownership

interest not been severely diluted and reduced by the Transaction.

        124.       As a result, the Transaction also improperly destroyed the possibility of any

proper corporate governance checks and balances to be put in or remain in place by the LOI by

handing a controlling interest to the Hankey Stockholders.

The Company's SEC Filings in Connection with the Transaction Were Materially False
and Misleading.

        125.   The Company's SEC filings in connection with and related to the Transaction

(including, inter alia, the Reverse Split) were materially false and misleading, containing a

number of material false and misleading statements and making material omissions.

        126.   The Company's SEC filings in connection with the Transaction were materially

false and misleading in that they failed to disclose any information concerning the Company's


44
    https://www.sec.gov/ Archives/cdgar/data/l 419554/000 l 49315216007446/ex10-1.htm (at p. 7) (last
visited January 9, 2019).
45
   https://www.scc.gov/Archivcs/edgar/data/1419554/000 l 49315216007446/cx I 0-1.htm (at p. 9) (last
visited January 9, 2019).



                                                 45
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 46 of 54




true value, which was well in excess of the consideration given m connection with the

Transaction, including, among other things, the fact that numerous internal valuations had been

conducted which showed as much, as set forth for example in ilil 71-72 above.

        127.    BBC's SEC filings were also false and misleading for failing to provide an

independent fairness opinion or independent valuation of the Company by an independent

financial advisor in connection with the Transaction, which would have indicated the true (and

much higher) value of the Company, and also for not disclosing the true reasons why no such

independent opinions/valuations were obtained.

        128.    The June 25, 2018 Schedule l 4C represented that the Reverse Split "affect[ed] all

of [BBC's] common stockholders uniformly ...."46 This was materially false and misleading

because it failed to explain that as a result of the re-pricing of the prior convertible notes issued

to I-IC, combined with the Purchase Agreement and additional note, the Hankey Stockholders

would increase their percentage ownership of the Company enormously, to over eighty percent

80% of BBC, thereby obtaining control and simultaneously severely diluting the other minority

stockholders' (i.e., the Class) interests.

        129.    The claim that all of the stockholders would be treated or affected "uniformly"

was a particularly egregious and misleading misrepresentation in light of the overall Transaction

and all of its parts, including the Reverse Split. This self-serving statement simply is not borne

out by the circumstances or the actual results and disparate and inordinately negative impact of

the Transaction on the minority BBC stockholders in the Class.

        130.    Moreover, as mentioned above, the June 12, 2018 Form-8-K gave no indication at

all that the Reverse Split (including both the Board vote and the majority stockholder vote


46
   https://www.sec.gov/Archives/edgar/data/1419554/000 l 49315218009146/defl 4c.htm (at p. 5) (last
visited January 10, 2019). The June 12, 2018 Preliminary Schedule l 4C made this representation as well.


                                                  46
     Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 47 of 54




thereon), had already taken place four days ago, on June 8, 2018, and thus by June 12, 2018, the

Reverse Split "condition" to the Purchase Agreement was already afait accompli.

       131.     At the same time, the June 12 Preliminary Schedule l 4C (as well as the Final

Schedule 14C filing two weeks later) made the misleading representation that they were

providing "NOTICE OF ACTION TO BE TAKEN WITHOUT A MEETING"; in fact, the

pertinent action had, certainly for all practical purposes, already been taken.

       132. On July 19, 2018 BBC filed a Report on Form 8-K with the SEC disclosing for

the first time that "[e]ffective July 16, 2018, the Company and [HC] have entered into an

amendment ...to the [Purchase Agreement] dated as of June 11, 2018 ... providing for a $2

million credit facility from HC to the Company (in lieu of the earlier announced $2 million loan),

and announcing the issuance of shares to HC under the Purchase Agreement.

       133.     Moreover, the Company's July 19, 2018 Form 8-K announced for the first time

that as a result of the Transaction, "Don Hankey, ..., acquired control of the Company," and

would not only be given a Board seat but would also immediately assume the positions of

director and Chairman of the Board of BBC.

       134.     Although the Transaction is contingent on a Rights Offering to existing

stockholders to participate in the securities purchase, no offering memorandum has yet been filed

with the SEC.

       135.     In addition, the June 25, 2018 Schedule 14C incorrectly stated that Mr. I-Ieshmatpour

has voting and investment control over 2,742,393 shares of the Company owned by H&H Funding

LLC. Mr.Heshmatpour does not have voting or investment control over any of the shares of the

Company held by H&H Funding LLC.




                                                 47
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 48 of 54




       136.    The Company's SEC filings in connection with the Transaction failed to disclose

Don Hankey's ownership interest in, and control of, H&H Funding LLC. As the sole Manager of

H&H Funding LLC, Don Hankey is the sole member of H&H Funding LLC with voting and

investment control.

       137.    There are also discrepancies between the information about the Transaction

provided in the June 8-K and the Schedule 14C filed on June 12, 2018. Specifically, the June 8-

K states that the proposed convertible secured note (i.e. the Note) will bear interest at the greater

of the Prime Rate or 8.5% per annum. However, the Schedule 14C states that the Note will bear

interest and be payable on a monthly basis at a rate equal to the greater of (i) the Prime Rate plus

4%, or (ii) 8.5%. There is a material difference between 'Prime Rate" and "Prime Rate plus 4%."

       138.    The Rights Offering dated June 25, 2018, mailed to the Company's stockholders,

failed to disclose the Conversion Price Amendment.

The Company Amended the Transaction on the Closing Date.

       139.    On July 19, 2018, the Company filed a Form 8-K stating that effective July 16,

2018, the closing date for the Transaction, the Company and Hankey Capital had entered into an

Amendment to the Purchase Agreement to provide that "in lieu of loaning the Company

$2,000,000 at the closing, Hankey Capital will provide a credit facility to the Company of

$2,000,000 to be drawn down by the Company upon notice to Hankey Capital" (the "July 8-K").

       140.    The July 19, 2018 8-K states that "[e]ach draw will be evidenced by a convertible

secured note on the same terms" as previously disclosed in the June 8-K.

       141.    The stated purpose of the Amendment is "to reduce the interest expense to the

Company," but the Amendment does not ensure that the interest expense to the Company will in

fact be reduced because there is nothing preventing the Company from drawing down the full




                                                48
       Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 49 of 54




$2,000,000 all at once, which would cause the Company the same interest expense as previously

contemplated.

        142.    The July 19, 2018 8-K also makes additional disclosures, including an

acknowledgement that Don Hankey is the sole manager of the shares held by H&H Funding

LLC.

        143.    Given that the Amendment to the Purchase Agreement discussed in the July 19,

2018 8-K materially changes the terms of the Rights Offering, the Rights Offering should have

been amended and offered to the stockholders in advance of the close of the Transaction.

        144.    As controlling stockholders of the Company, MTF and Hankey (and his affiliates)

owed and owe fiduciary duties to the Company's other, minority stockholders (including

Plaintiffs and other Class members) not to use their controlling positions and influence to

wrongfully benefit themselves or others at the expense of the Company or its other minority

stockholders.

        145.    Because MTF and Hankey and his affiliates stood on both sides of the

Transaction and not only allowed the Transaction to proceed, but set it in motion and forced and

ensured its approval and consummation (freezing out Plaintiffs and the Class in the process)

these Defendants bear the burden of proving the entire fairness of the Transaction, including all

aspects of its negotiation, structure, price and process.

        146.    For these and other reasons, as set forth above, Defendants have violated their

fiduciary duties of loyalty, good faith, fair dealing, candor, and due care (and/or aided and

abetted those fiduciary breaches) and also breached federal securities law, as set forth herein.

Accordingly, Plaintiffs seek relief for their harm in the form of injunctive relief and/or money

damages as a result of the violations of law alleged herein.




                                                  49
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 50 of 54




                                           COUNTI
                           Violation of Section 14(c) of the Securities
                             Exchange Act of 1934 and Ruic 14c-6

       14 7.   Plaintiffs incorporate by reference and re-allege each and every allegation

contained above, as though fully set forth herein.

       148.    As detailed above, Defendants caused to be issued, and participated in the

issuance of materially false and misleading written statements and material omissions to

stockholders that were contained in the Definitive Information Statement filed pursuant to

Section 14(c) of the Securities Exchange Act of 1934 (the "Schedule 14C").

       149.    In issuing the Schedule l 4C containing misrepresentations and om1ss1ons 111

violation of Section 14(c) of the Exchange Act as set forth specifically above, Defendants have

misled investors in violation of the federal securities laws.

        150.    Plaintiffs, on behalf of the Company, seek injunctive, declaratory and

equitable relief for the Defendants' violations of Section 14(c) of the Exchange Act.

                                             COUNT II
                           Breach of Fiduciary Duty Against all Defendants

       151.     Plaintiffs incorporate by reference and re-allege each and every allegation

contained above, as though fully set forth herein.

       152.    As members of the Board of Directors, each individual defendant owed each

plaintiff and the Company the fiduciary duties of care and of loyalty.

       153.    As a controlling shareholder, MTF owed each plaintiff the fiduciary duties of

care and of loyalty.




                                                 50
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 51 of 54




        154.    As explained above in detail, Plaintiffs have personal knowledge that

Defendants did not fulfill their fiduciary duties owed to Plaintiffs to take steps to ensure that

they received the best price for the change in control.

        155.    Defendants took no steps to ensure that the transaction was fair to the minority

interest holders.

        156.    No fairness valuation was undertaken.

        157.    Upon information and belief, Don Hankey presented the terms of the

Transaction and the Board agreed to those terms as presented.

        158.    Don Hankey and his affiliate, HC, did not pay a premium for obtaining control

of the Company.

       15 9.    The Board did not present other options for financing or investment to the

stockholders.

       160.     The Transaction was not approved by a disinterested Board, a majority of

disinterested directors or a special committee of disinterested directors.

       161.     The Transaction was not approved by a majority of disinterested stockholders.

                                            COUNT III
                Aiding and Abetting Breach of Fiduciary Duties Against all Defendants

       162.     Plaintiffs incorporate by reference and re-allege each and every allegation

contained above, as though fully set forth herein.

       163.     Defendants have acted and are acting with knowledge of, or with reckless

disregard to, the fact that their co- Defendants are in breach of their fiduciary duties to the Class,

and have participated in such breaches of fiduciary duties.




                                                 51
      Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 52 of 54




        164.    Moreover, each of the Defendants have knowingly aided and abetted their co­

Defendants wrongdoing alleged herein. In so doing, they rendered substantial assistance in order

to effectuate their co-Defendants' plan to execute and/or consummate the Transaction in breach

of their fiduciary duties.

        165.    As a result of the unlawful actions of the Defendants herein, Plaintiffs and the

other members of the Class will be irreparably harmed in that their interests in BBC have been

improperly and unfairly diluted, and as a result they will not receive the true value for BBC

assets and business. Unless their actions are enjoined by the Court, each of the Defendants will

continue to aid and abet their co-Defendants' breaches of their fiduciary duties owed to Plaintiffs

and the members of the Class.

        166.    As a result of Defendants conduct, Plaintiffs and the other members of the Class

have been and will be damaged in that they have been and will continue to be improperly and

unfairly diluted as a result of the Transaction be prevented from obtaining a fair and reasonable

price for their BBC shares.

        167.    Plaintiffs and other members of the Class have no adequate remedy at law.

                                              COUNT IV
                        Rescission of the Reverse Stock Split, Except as to MTF

        168.   Plaintiffs incorporate by reference and re-allege each and every allegation

contained above, as though fully set forth herein.

        169.   The Reverse Stock Split was not approved by a special committee of

disinterested directors or a majority of disinterested stockholders and, thus, was not properly

authorized.

       170.    Accordingly, the Reverse Stock Split must be rescinded.




                                                52
     Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 53 of 54




                                           COUNTY
       In the Alternative, Rescissory Damages Against All Defendants, except as to MTF

       171.    Plaintiffs incorporate by reference and re-allege each and every allegation

contained above, as though fully set forth herein.

       172.    The Reverse Stock Split was not approved by a special committee of

disinterested directors or a majority of disinterested stockholders and, thus, was not properly

authorized.

       173.    If the Court is unable to rescind the Transaction, in the alternative, Plaintiffs

are entitled to rescissory damages.


                                           JURY DEMAND
                   Plaintiffs hereby demand a trial by jury as to all claims so triable.




Dated: February 8, 2019

                                                 PLAINTIFFS AFH HOLDING & ADVISORY,
                                                 LLC, AMIR HESHMAPOUR, STEVE
                                                 RICHARDS, AND DR. BESSIE (CHIA) SOO

                                                 By: Their Attorneys

                                                ANDRUS WAGSTAFF, PC


                                               Isl Kimberly A. Dougherty
                                                Kimberly A. Dougherty
                                                BBO# 658014
                                                ADRUS WAGSTAFF, PC
                                                19 Belmont Street
                                                South Easton, MA 02375
                                                Direct: (508) 230-2700
                                                Toll Free: (866) 795-9529
                                                Facsimile: (303) 376-6361
                                                kim.clougherty@andrnswagstaff.com

                                                And



                                                53
 Case 1:18-cv-11612-ADB Document 36 Filed 02/08/19 Page 54 of 54




                                            MILBERG TADLER PHILLIPS GROSSMAN
                                            LLP
                                            Kent A. Bronson
                                            (to be admitted pro hac vice)
                                            One Pennsylvania Plaza, Suite 1920
                                            New York, NY 10119
                                            Telephone: (212) 594-5300
                                            Facsimile: (212) 868-1229
                                            kbronson@ilmilbcrg.com

                                           Attorneys for Plaintiff




                            CERTIFICATE OF SERVICE

   I hereby certify that the foregoing First Amended Class Action Complaint will be sent via

electronically to all Defendants, and by hand-delivery to the Court's Chambers.


                                                Isl Kimberl}; A. Dougherty
                                                Kimberly A. Dougherty




                                           54
